Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Christopher H. Rank et al. (US Publication 2015/0379107), hereafter Rank and Fabrice Helliker et al. (US Publication 2017/0031779), hereafter Helliker.

Regarding claims, 1, 8, and 15 Rank discloses a storage system (via replication mode switch from synchronous to asynchronous) comprising a computer processor (processor 6002) and a computer memory (main memory 6004) operatively coupled to the computer processor (via bus 6008), the computer memory storing computer program instructions (instructions 6024) that, when executed by the computer processor, cause the storage system to carry out the steps of:

(transaction log records via transactions) replicated among multiple source storage systems (multiple electronic locations via source data base; Paragraph [0004]); 

for each portion of the identified multiple portions of the dataset (via subscription process):

determine one or more computing environment factors affecting performance of non-synchronous replication of data (network suffering via an outage, heavy traffic, or is too slow) from one or more of the multiple source storage systems to a target storage system; (Paragraph [0016])

non-synchronously replicate, from the respective storage system, the given portion of the dataset (transactions). (Paragraph [0003 and 0034]

Rank does not explicitly disclose selecting, for a given portion of the dataset and based on the one or more computing environment factors, one or more respective source storage systems from among the multiple source storage systems to utilize for non-synchronously replicating the given portion of the dataset to the target storage system.

Helliker, discloses selecting (select among a list), for a given portion of the dataset and based on the one or more computing environment factors, one or more respective source storage systems (potential source nodes) from among the multiple source storage systems to utilize for non-synchronously replicating the given portion of the dataset to the target storage system. (Paragraph [0094])

Helliker and Rank are analogous art because they are from the same field of endeavor involving  replication between databases. 

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to combine the distribution of source devices with the system Rank. The motivation behind the combination would have been to enable the ability to establish data sources, in data paths to repositories with policies in a visual manner that enables a system view with the ability to also view on a granular level. (Paragraph [0010])


Claims 2, 9, and 16 are rejected for the reasons set forth hereinabove for claims 1, 8, and 15, and further the modified Rank discloses wherein the dataset is synchronously replicated (via synchronous mode) among the one or more of the multiple source storage systems. (Paragraph [0013] of Rank)


Claims 3, 10, and 17 are rejected for the reasons set forth hereinabove for claims 1, 8, and 15, and further the modified Rank discloses wherein at least one of the one or more of the multiple source storage systems (via 10300) notifies the target storage system (notifies external replication component 1040 of the mode switch) that the dataset is ready to be replicated (notifying of the change via operate in newly switched mode; Paragraph [0036]). (Paragraph [0022] of Rank)


Claims 4, 11, and 18 are rejected for the reasons set forth hereinabove for claims 1, 8, and 15 and further the modified Rank discloses wherein the one or more respective source storage systems (potential source nodes) are selected based on the one or more computing environment factors (frequency or recovery point objective and retention time), and wherein the one or more respective source storage systems does not include all of the source storage systems in the multiple source storage systems. (Paragraph [0094])


Claims 5 and 12 are rejected for the reasons set forth hereinabove for claims 1 and 8, and further the modified Rank discloses wherein the dataset is a snapshot (via transaction log records comprise a history of the modifications done in the database). (Paragraph [0004] of Rank)


Claims 6, 13, and 19 are rejected for the reasons set forth hereinabove for claims 1, 8, and 15, and further the modified Rank discloses wherein the target storage system requests metadata (logs) describing the dataset, and wherein the metadata describes a hierarchical structure corresponding to distinct blocks of data (via organized, tracked data stored to form one or more structured relational databases; Paragraph [0038]) that make up the dataset. (Figure 5)


Claims 7, 14, and 20 are rejected for the reasons set forth hereinabove for claims 1, 8, and 15, and further the modified Rank discloses wherein determining the one or more computing environment factors (via triggering events) occurs prior to identification of the respective one or more source systems (prior to operating in the first replication mode, prior to any actual replications). (Paragraph [0036] of Rank) 



Conclusion

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE JAZMOND TAYLOR whose telephone number is (571)270-1013. The examiner can normally be reached Alternating first week Mon: 8a-12p, Tues&Wed: 1030a-530p, 2nd week Wed&Thurs: 10:30a-5:30p, Fri: 8a-12p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on 571-270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BROOKE J TAYLOR/ 2/24/2022Examiner, Art Unit 2181                                                                                                                                                                                                        
/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181